Case 1:19-cv-03729-DLI-LB Document 15 Filed 12/23/19 Page 1 of 1 PageID #: 45




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


Wilson Morocho, Diego Cajas, Jonathan Alejandro
Espinoza Cajas, and Gustavo Merchan,
                                             Plaintiffs,
                                                                     Case No. 1:19-cv-03729
                     - against -
 MTP Parking Lot, MTP Investment Group                               MOTION TO WITHDRAW
 MTP Operating Corp., and LIC Operating                              AS ATTORNEY
 49 LLC,

                                             Defendants,


To: The clerk of court and all parties of record

       PLEASE TAKE NOTICE that Ken Maeng is no longer employed with Hang &

Associates PLLC. Hang & Associates PLLC will continue to represent the Defendants in this

matter, and no party will be prejudiced if this Motion is granted.

       WHEREFORE, undersigned counsel and the Defendants respectfully request that this

Court permit Ken Maeng to withdraw as attorney for the Defendants and remove him from the

docket in the above referenced matter.

       We appreciate the Court’s time and attention in this matter.

Dated: December 23, 2019
       Flushing, New York
                                                      HANG & ASSOCIATES, PLLC

                                                      By: /s/ Ken Maeng
                                                      Ken Maeng, Esq.
                                                      136-20 38th Ave. Suite 10G
                                                      Flushing, New York 11354
                                                      Tel: (718) 353-8588
                                                      kmaeng@hanglaw.com
                                                      Attorneys for Defendants
